Citation Nr: 1117870	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-23 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial compensable evaluation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2006, the Veteran filed a claim for entitlement to service connection for bilateral hearing loss.  By a rating decision dated in June 2007, service connection for bilateral hearing loss was granted and a noncompensable evaluation was assigned.  The Veteran perfected an appeal as to the assignment of an initial noncompensable evaluation for bilateral hearing loss in June 2009.  In March 2011, the Veteran submitted a letter requesting that his claim for an increased rating for bilateral hearing loss be withdrawn.  Thereafter, the Veteran's representative submitted a motion requesting that the Veteran's appeal be withdrawn.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c).

With regard to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal as to this issue.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.  As such, the Board finds that the Veteran has withdrawn his claim as to this issue, and accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss, and it is dismissed.


ORDER

The claim of entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


